
	

115 HR 5420 : FDR Historic Preservation Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5420
		IN THE SENATE OF THE UNITED STATES
		September 27, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize the acquisition of land for addition to the Home of Franklin D. Roosevelt National
			 Historic Site in the State of New York, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the FDR Historic Preservation Act. 2.Home of Franklin D. Roosevelt National Historic Site (a)Land acquisitionThe Secretary of the Interior is authorized to acquire by donation, purchase from a willing seller using donated funds, or exchange, the approximately 89 acres of land identified as the Morgan Property and generally depicted on the map titled Home of Franklin D. Roosevelt National Historic Site, Proposed Park Addition, numbered 384/138,461 and dated May 2017.
 (b)Availability of mapThe map referred to in subsection (a) shall be available for public inspection in the appropriate offices of the National Park Service.
 (c)Boundary adjustment; administrationUpon acquisition of the land referred to in subsection (a), the Secretary of the Interior shall— (1)adjust the boundary of the Home of Franklin D. Roosevelt National Historic Site to reflect the acquisition; and
 (2)administer such land as part of the Home of Franklin D. Roosevelt National Historic Site in accordance with applicable laws.
				
	Passed the House of Representatives September 26, 2018.Karen L. Haas,Clerk.
